Order denying defendant’s motion to serve an amended answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon condition that the date of issue remain the same; the proposed amended answer to be served within five days from the entry of the order herein. Whether or not the proposed defense is meritorious must be decided at the trial. It cannot be determined on affidavits. The courts have adopted a liberal policy in permitting amendments to enable parties to litigate all questions affecting their rights. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.